Citation Nr: 1226507	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation due to unpronounced mitral valve insufficiency.  

2.  Entitlement to service connection for residuals of chemical burns of both eyes.  

3.  Entitlement to service connection for low back sprain.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for Raynaud's Syndrome.  

6.  Entitlement to service connection for right ear otitis media.  

7.  Entitlement to service connection for ocular keratitis.  




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 1987 and February 2002 to July 2004.  His service during various periods of active duty for training (ACDUTRA) and inactive duty for training (IDT) between 1994 and 2005 has also been verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied entitlement to the above claimed disabilities.  Notice of this decision was issued in June 2008.  

A March 2009 rating decision granted service connection for residuals of a right ankle sprain to include bone spurs, with a 10 percent rating assigned, effective April 1, 2008.  Although the Veteran initiated an appeal as to the effective date for the award of service connection, the appeal was not perfected following the issuance a December 2009 statement of the case.  The RO did not list the issue in a VA form 8, certification of appeal, and took no other action indicating that the issue was on appeal.  Accordingly, the Board will not consider this issue further.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).  

The issues of entitlement to service connection for atrial fibrillation due to unpronounced mitral valve insufficiency and service connection for low back sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current residual of chemical burns to the eyes has not been demonstrated.

2.  A current bilateral hearing loss disability has not been demonstrated.  

3.  A current disability of Raynaud's Syndrome has not been demonstrated.  

4.  A current right ear otitis media disability has not been demonstrated.  

5.  A current ocular keratitis disability has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of chemical burns to the eyes have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 
2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385 (2011).  

3.  The criteria for service connection for Raynaud's Syndrome have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The criteria for service connection for right ear otitis media have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  The criteria for service connection for ocular keratitis have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in December 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his service connection claims.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the December 2006 letter.  Accordingly, no further development is required with respect to the duty to notify.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

The Board notes that the Veteran's service has not been completely verified and there is a possibility that additional service treatment records are available.  However, as explained below, a current disability involving residuals of chemical burns to both eyes, bilateral hearing loss, right ear otitis media, Raynaud's Syndrome, and ocular keratitis has not been demonstrated at any time since the Veteran filed this claim in October 2006.  He has reported that he was discharged from active duty service in July 2006 and from the Army Reserve in November 2005.  The record demonstrates active duty until July 2004.  In either case, the Veteran has not reported any diagnoses, treatment, or current symptoms related to the claimed disabilities since the institution of the claim.  Hence, any outstanding service treatment records could not serve to substantiate the claim, and VA has no obligation to seek those records.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical opinions in response to his claim regarding residuals of chemical burns to the eyes, Raynaud's Syndrome, and ocular keratitis but such examinations or opinions are not required in this case.  As explained below, there is no competent evidence of a current diagnosis or signs and symptoms of a current disability.  The Veteran has not reported current symptoms or treatment, and there is no medical evidence of a current disability.  Accordingly, examinations are not required as to these claims.

The Veteran was provided two VA examinations in September 2008 regarding his bilateral hearing loss and right otitis media claims.  The VA examiners found no evidence of a current bilateral hearing loss or right otitis media disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the September 2008 VA examinations obtained in this case are more than adequate, as they were predicated on a full reading of the service treatment records as well as VA medical records and the Veteran's reports.  The examiners found that the Veteran did not have a current, qualifying bilateral hearing loss disability under VA regulation and did not have a current right otitis media disability.  These findings are consistent with the Veteran's statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready for consideration on the merits.

Residuals of chemical burns to both eyes  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the evidence, including VA treatment records, does not demonstrate a current disability related to chemical burns to the eyes.  The Veteran stated in his October 2006 claim that he suffered a permanent loss of peripheral vision/astigmatism due to chemical burns during service.  Service treatment records reveal that in a March 2005 report of medical history the Veteran reported bromine chemical exposure to the eyes while swimming at the age of 44.  However, the Veteran did not report any related eye injury or disability resulting from that chemical exposure.  
 
As the Veteran was born in March 1957, he would have been 44 from March 2001 to March 2002.  In a February 2002 pre-deployment health assessment, the Veteran stated that questions regarding glasses were not applicable.  Regarding current medical conditions, he only listed a right ankle disability.  In an April 2005 retention examination, the clinical evaluation revealed normal eyes in general, with distant vision of 20/15 bilaterally and near vision of 20/25 in the right eye and 20/30 in the left eye.  The Veteran did not wear corrective lenses and there was no loss of peripheral vision or astigmatism noted.  Moreover, in a functional capacity certificate, the Veteran stated that there was no medical condition which prevented him from carrying or firing individual assigned weapons or from deploying.  The examiner noted only a heart-related issue and the right ankle issue.

Service treatment records were negative for any treatment or diagnosis of an eye injury or disability.        

In a December 2006 letter, the Veteran was informed that evidence of a current disability was required; in the June 2007 rating decision he was informed that such evidence had not yet been submitted.  

In a June 2008 notice of disagreement, the Veteran, through his representative, stated that he was attempting to obtain evidence demonstrating a current eye disability.  As of this date, the record remains silent as to a current disability related to residuals of chemical burns to the eyes.  

The Veteran's representative asserted in the notice of disagreement that the Veteran was claiming service connection for astigmatism.  The Board notes that with respect to any specific diagnoses of refractive error or astigmatism under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

Service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  However, there is no evidence that such occurred in this case.  While the Veteran reported the chemical exposure during service, he did not report a specific disability or symptoms related to that exposure during service.  Moreover, there is no evidence of any related eye symptoms or a diagnosed disability, including loss of peripheral vision, during service or since discharge.  

The Board acknowledges the Veteran's assertion that he lost some peripheral vision and incurred astigmatism due to chemical exposure to the eyes during service.  He is competent to report symptoms related to an eye disability and when such symptoms began or occur.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he did not report these symptoms despite numerous opportunities during service, including when he actually reported the exposure in a report of medical history, and even since service until he filed a claim for VA compensation.  The Board finds the evidence created contemporaneously with the reported chemical exposure and the fact that the Veteran did not report any visual acuity issues or eye-related disability during service to be more probative than a statement made in conjunction with a claim for compensation.  

Moreover, despite being informed multiple times of the need to provide evidence of current disability and despite the statement in the notice of disagreement that he was attempting to obtain evidence of a current disability, no such evidence demonstrating a current eye disability has been submitted.  

As the Veteran has not submitted any other lay or medical evidence of a current disability related to chemical burns to the eyes at any time during the current appeal, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2011), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records include five audiogram testing results for the Veteran, and all showed the Veteran's bilateral hearing to be between zero and 25 decibels at 500 to 4000 Hertz.    

The only evidence regarding current hearing thresholds submitted since the Veteran filed his claim is found in a September 2008 VA examination, where puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
20
LEFT
10
15
20
20
30

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

The examiner stated that audiological evaluation revealed normal hearing which did not meet the standard of disability under VA regulations.  Moreover, the examiner stated that audiometric testing conducted during service, both prior to and subsequent to a 1987 ear infection, which the Veteran asserted had impacted his hearing, actually revealed no significant or lasting impact on hearing.  

While the Veteran is competent to report current hearing loss and a continuity of symptoms since service, medical evidence is required to demonstrate hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2011) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  Such evidence is lacking here.  

Accordingly, as the evidence fails to demonstrate a bilateral hearing loss disability for VA purposes at any point since the claim was initiated, or even during service, the Board finds that the weight of the evidence is against a finding that there is a bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b). 

Right Otitis Media

The Veteran claims that he incurred a current right ear otitis media disability during service.  

Indeed, service treatment records demonstrate inpatient treatment from October 1 to October 5, 1987, for right otitis media.  A narrative summary of this treatment noted that the Veteran was admitted to the Minimal Care Service and placed on antibiotics for the right otitis media and cellulitis of the right auricle.  His hospital course was described as one of continued improvement and he was discharged in good condition without any evidence of either condition upon discharge.  He was provided with antibiotics for one week after discharge from the hospital and returned to full active duty.  

The Veteran reported ear pressure during June 1999 treatment where the impression was "OM," which could signify otitis media, as well as pharyngitis and nausea/vomiting.  He was again prescribed antibiotics and no additional treatment, diagnoses, or complications were noted.  

Service treatment records are negative for any further treatment referable to otitis media or cellulitis or for any diagnosis or treatment for a chronic right ear disability.  

Post-service, the Veteran underwent a VA ear disease examination in September 2008, where the examiner reviewed the claims file, including service treatment records.  The Veteran reported that since the first instance of otitis media in 1987, he had experienced sinusitis and otitis media two-to-three times per year.  During such an episodes he experienced pain and pressure in his ears and sinuses, as well as a decrease in his hearing and the inability to pop his ears.  He denied tinnitus or vertigo and he did not have balance or gait issues, otorrhea, pruritic, or otalgia in between his episodes.  While they occurred two-to-three times per year, he reported that he only went to see his physician about one time per year and only if the episode was "severe."  When asked whether his physician had diagnosed otitis media during such treatment, the Veteran was unsure.  

The Veteran expressed his belief that he was having one of the sinus and ear episodes at the time of the examination.  However, upon physical examination, the external and auditory canals were normal and without deformity.  Both tympanic membranes were intact, clear, and mobile to pneumatoscopy.  There was no middle ear effusion or masses and no evidence of active disease.  The examiner noted that the September 2008 audiogram revealed hearing within normal limits and that typanograms were normal.  

The examiner stated that it was clear from the medical records that the Veteran was admitted for a severe right ear otitis media that led to some cervical lymphadenitis and cellulitis.  However, according to the discharge summary, it responded well to antibiotics.  Moreover, the examiner did not believe that there was evidence of otitis media in the claims file since that 1987 incident.  

The examiner stated that based on his symptoms it appeared that the Veteran was experiencing some rhinitis and possible sinusitis two-to-three times per year.  It did not appear that the symptoms were indicative of otitis media.  In the examiner's opinion, there was no ongoing condition relating to the right otitis media treated in 1987.  The examiner stated that the Veteran may be having intermittent Eustachian tube dysfunction related to rhinitis or sinusitis that may cause a conductive hearing loss.  However, the examiner pointed out that the Veteran felt like he was having an acute exacerbation during the examination and there was not any real evidence of a conductive hearing loss or otitis media.  Based on that evidence, the examiner concluded that there was not an ongoing condition with the right ear related to otitis media or related to service.  

The Board acknowledges the Veteran's assertion that he has had otitis media two-to-three times every year since the first treatment of the disorder in 1987.  He is competent to report symptoms related to an ear disability and when such symptoms began or occur.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, service treatment records only demonstrate one other possible instance of the disability and post-service treatment records are negative for any treatment or diagnosis of the right otitis media.  

In the Veteran's October 2008 claim, he identified the initial treatment for otitis media in 1987 but did not identify any additional treatment or treatment providers.  In a December 2006 letter, he was informed that evidence of a current disability was required and that the Board would help obtain medical records from all identified treatment.  In the June 2007 rating decision, the Veteran was informed that such evidence of a current disability had not yet been submitted.  

In his June 2008 notice of disagreement, the Veteran stated that he was attempting to obtain evidence demonstrating a current otitis media disability.  As of this date, the record remains silent as to a current disability related to otitis media.  
Moreover, the Veteran has not identified any related treatment or treatment providers, despite such information being requested from him.  He also stated during the VA examination that he did not know if his primary care physician had ever diagnosed otitis media.  

The Veteran reported to the VA examiner that he was having an episode like those he reported in the past which he called otitis media at the time of the examination; however, the examination did not reveal the disability.  The examiner noted the Veteran's contentions and history and concluded that he did not have an ongoing or chronic ear disability related to the 1987 treatment for otitis media.  This is the most probative evidence of record as to the existence of current chronic disability.

As the Veteran has not submitted any other lay or medical evidence of a current otitis media disability at any time during the current appeal, and the VA examiner specifically found that such a disability did not and has not existed since service, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Raynaud's Syndrome

In this case, the evidence of record, including VA treatment records, does not reflect a current disability or diagnosis of Raynaud's Syndrome.  The Veteran simply listed the disability in his October 2006 claim without providing any information as to when or where it was diagnosed or treated.  

In a December 2006 letter, the Veteran was informed that evidence of a current disability was required; in the June 2007 rating decision the Veteran was informed that such evidence had not yet submitted.  He was also informed that VA would help obtain relevant medical records he identified, but he has not provided any such information.  

In the June 2008 notice of disagreement, the Veteran, through his representative, stated that he was attempting to obtain evidence demonstrating a current disability.  As of this date, the record remains silent as to a current disability or diagnosis of Raynaud's Syndrome since he filed this claim or even prior to the claim.  

As the Veteran has not submitted any other lay or medical evidence of a current disability related to Raynaud's at any time during the current appeal, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Ocular Keratitis

In this case, the evidence of record, including VA treatment records, does not demonstrate a current disability or diagnosis of ocular keratitis.  The Veteran reported in his October 2006 claim that he incurred "ocular keratinitis " in September 1999, but did not report any additional information regarding treatment or diagnosis.  The Board notes that ocular keratinitis is not an actual disorder and, therefore, the claim was revised to include ocular keratitis.  

In a December 2006 letter, the Veteran was informed that evidence of a current disability was required; in the June 2007 rating decision he was reminded that such evidence had not yet submitted.  He was also informed that VA would help obtain relevant medical records he identified, but he has not provided any such information.  

In a June 2008 notice of disagreement, the Veteran, through his representative, stated that he was attempting to obtain evidence demonstrating a current disability.  As of this date, the record remains silent as to a current disability or diagnosis of ocular keratitis or any such eye disability since he filed this claim or even prior to the claim.  

As the Veteran has not submitted any other lay or medical evidence of a current disability related to ocular keratitis at any time during the current appeal, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for residuals of chemical burns to the eyes is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for right otitis media is denied.  

Service connection for Raynaud's Syndrome is denied.  

Service connection for ocular keratitis (or ocular keratinitis) is denied.  


REMAND

The Veteran contends that a low back disability and a cardiac disability, including atrial fibrillation due to unpronounced mitral valve insufficiency, were incurred during or aggravated by military service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (IDT).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

The Veteran reported in the October 2006 claim that he was on active duty from February 2004 to July 2006 and that he was enlisted with the Army Reserve from February 1987 to November 2005.  The claims file contains DD 214s demonstrating ACDUTRA from July 1987 to December 1987 and active duty service from February 2002 to July 2004.  In addition, a list of the dates and types of service from 1994 to 2005 has been obtained.  

The Board recognizes that the RO requested service records from several different sources, including the Reserve unit identified by the Veteran, and that a summary of the dates and types of service from 1994 to 2005 was received in August 2008.  However, the Veteran has reported additional active duty service which has not been verified.  Under the procedures of 38 C.F.R. § 3.159 involving records in federal custody, which included military records, VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  There is no indication in the claims file that this conclusion has been reached as a formal finding of unavailability of service records has not been issued.  

Therefore, as the Veteran has reported additional periods of service which have not been verified, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2011).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The RO originally denied the Veteran's claim for service connection for a low back disability based on the lack of a current diagnosis.  However, a November 2007 VA X-ray demonstrated facet degeneration at L4-5 and L5-S1, as well as diffuse osteophyte formation and disc narrowing at L3-4 and L5-S1.  Evidence of early arthritic changes was noted.  Service treatment records demonstrate multiple instances of treatment for low back pain and pulled muscle.  Therefore, the Veteran must be provided with a VA examination to determine whether any currently diagnosed low back disability is etiologically related to service.  

The Veteran also asserted that his cardiac disability was either incurred in or aggravated by service.  He received a VA examination in September 2008 where an opinion was provided regarding direct service connection.  However, the examiner did not address the question of whether the Veteran's cardiac disability was aggravated by service.  In this regard, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation requires more than a pre-existing disorder becoming intermittently symptomatic during service.  Rather, there must be permanent advancement of the underlying pathology.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Furthermore, temporary or intermittent flare-ups of a pre-existing disorder during service are not sufficient to be considered aggravation of the disorder unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

Therefore, on remand, a new VA cardiology examination must be provided to the Veteran in light of any new evidence obtained regarding the Veteran's service which addresses both direct service connection and aggravation of a pre-existing disability.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of active service, ACDUTRA, and IDT between 1987 and 1994 and 2005 and 2006 and obtain any outstanding service treatment records from all periods of service in accordance with 38 C.F.R. § 3.159.

2.  Once the above development has been completed, if service connection for a low back disability cannot be granted, afford the Veteran a VA back examination by a qualified physician to determine whether any current back disability is related to active duty or ACDUTRA service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury during either active duty, ACDUTRA, or IDT service.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once the above development regarding service records has been completed, if service connection for a cardiac disability, to include atrial fibrillation due to unpronounced mitral valve insufficiency, cannot be granted, afford the Veteran a VA cardiology examination by a qualified physician to determine whether any current cardiac disability is related to military service or, if any disability pre-existed service, whether it was permanently aggravated during active duty.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cardiac disability, including atrial fibrillation due to unpronounced mitral valve insufficiency, had onset in service or is otherwise related to a disease or injury during either active duty or ACDUTRA service.  

The examiner should also determine whether any current cardiac disability clearly and unmistakably existed prior to service and if so, whether the disability clearly and unmistakably underwent no increase in underlying disability during service beyond the natural progression.  (In the interests of clarity, the examiner is asked to estimate the approximate onset date of any current cardiac disability.)  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


